Citation Nr: 1411249	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1. Entitlement to service connection for claimed bilateral hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 

3. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include as manifested by anxiety.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1967. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of June 2009 and January 2010 rating decisions by the RO. 

In the June 2009 rating decision, the RO also denied service connection for achalasia and bilateral cataracts.  

While the Veteran initiated an appeal of these denials, he withdrew these claims in an August 2009 statement.  Therefore, these issues have been duly withdrawn and will be not discussed further.  See 38 C.F.R. § 20.204 (2013).

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of service connection for an innocently acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1. The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.   

2. The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing loss disability must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to a disease or injury that was incurred in his active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court found that VCAA notice requirements applied to all elements of a claim.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  

The November 2009 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA medical records, a VA examination report, and the March 2013 hearing transcript.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in January 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examinations and rendered an appropriate diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in March 2013 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet.App. at 160.


	A. Bilateral Hearing Loss

The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss in January 2009.  The examination yielded the following results: 







HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
35
25
23
LEFT
15
20
25
35
24

Speech discrimination scores were 94 percent in the right ear and 98 percent in the left ear.  

The record does not contain other audiometric findings.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The medical evidence of record fails to demonstrate any auditory threshold of 40 dB or greater and does not reflect three or more auditory thresholds of 26 dB or greater for either ear.  CNC speech recognition was not less than 94 percent in either ear. 

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the question to be resolved is whether such hearing loss constitutes a disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran has not submitted any evidence establishing that he has a hearing loss disability for VA compensation purposes.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

In the absence of a current disability, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

Accordingly, on this record, the claim of service connection must be denied by law.


	B. Tinnitus

During the March 2013 hearing, the Veteran testified that he was exposed to elevated and hazardous noise during service.  Specifically, he testified that he worked on the flight deck of an aircraft carrier and was assigned to a locker located directly beneath the catapult.  See the hearing transcript page 2. 

Upon review, the Veteran's service treatment records do not document any complaints or findings referable to hearing loss or tinnitus and there is no evidence that the Veteran engaged in combat. 

However, the Veteran's DD Form 214 lists his military occupational specialty (MOS) as the equivalent of a civilian rigger and his last duty assignment was the USS Kearsarge, an aircraft carrier.  

Based on his listed MOS and duty assignment, the Board finds that the Veteran's contentions regarding in-service exposure to acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). An in-service injury has therefore been demonstrated.

Currently, the record reflects that the Veteran was diagnosed with tinnitus during the January 2009 VA examination. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the in-service injury and the diagnosed tinnitus.

Following a January 2009 VA examination and a review of the claims file, a VA examiner opined that the Veteran's tinnitus was not related to his active duty service because he was exposed to high intensity noise after his separation from service and his tinnitus was more likely related to this exposure. In forming this opinion, the examiner noted that the Veteran's tinnitus developed after his separation from service.

In contrast to the VA examiner's findings, during the March 2013 hearing, the Veteran testified that his tinnitus developed while he was on active duty and had continued to be present since that time.  See the hearing transcript, page 7.  

The Veteran is competent to report when he first noticed tinnitus because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). Moreover, the Board finds the Veteran's testimony and lay statements to be credible.

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following his routine exposure to harmful noise levels incident to the Veteran's duties during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.



ORDER

The claim of service connection for bilateral hearing loss must be denied by law.

Service connection for tinnitus is granted. 

 
REMAND

During the March 2013 hearing, the Veteran testified that began experiencing anxiety while on active duty.  Specifically, he testified about working beneath the catapult of an aircraft carrier and was concerned that there was "no protection."  The Veteran also testified that the constant noise and turmoil of living on an aircraft carrier caused him stress and anxiety.  

As the Veteran has been diagnosed with chronic anxiety during the appeal period, a VA examination is warranted. 

Copies of any outstanding treatment records also should be obtained for review.  

Accordingly, the remaining issue is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records referable to VA treatment (generated after the last treatment notes of record) for the claimed psychiatric disorder and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder to .  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any innocently acquired psychiatric disability had its clinical onset during service or otherwise was related to an event or incident of the Veteran's period of active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


